Citation Nr: 0817930	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to service-connected 
diabetes mellitus and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant 



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in August 2004 and 
June 2005.  That development was completed, and the case has 
since been returned to the Board for appellate review.

A hearing was held on January 13, 2005, in Atlanta, Georgia, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's hypertension did not manifest in service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to his military service or 
to his service-connected diabetes mellitus.

3.  The veteran has not been shown to currently have a 
respiratory disorder that is causally or etiologically 
related to his military service, to his service-connected 
diabetes mellitus, or to herbicide exposure.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not 
be presumed to have been so incurred, and is not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2007).

2.  A respiratory disorder was not incurred in active 
service, is not proximately due to, the result of, or 
aggravated by a service-connected disability, and is not due 
to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
January 2002, prior to the initial decision on the claims in 
May 2002, as well as in October 2003 and July 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection.  Specifically, the January 2002 and July 2005 
letters stated that the evidence must show that that he had 
an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The July 2005 letter 
also indicated that establishing service connection on a 
secondary basis requires evidence of a current physical or 
mental condition and evidence that a service-connected 
disability either caused or aggravated his claimed disorder.  
Additionally, the November 2002 statement of the case (SOC) 
and the February 2008 supplemental statement of the case 
(SSOC) notified the appellant of the reasons for the denial 
of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2003 and July 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA was requesting all records held by Federal 
agencies, such as service medical records, military records, 
and VA medical records.  The appellant was also informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2002, October 2003, and July 2005 letters notified 
the appellant that he must provide enough information about 
his records so that they could be requested from the agency 
or person that has them.  The January 2002, October 2003, and 
July 2005 letters also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the October 2003 and 
July 2005 letters informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Finally, the July 2005 letter specifically advised the 
claimant to submit any evidence or information in his 
possession that pertained to his claims.  Because each of the 
four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for hypertension and for a respiratory disorder.  
Thus, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as his VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  The veteran was 
also afforded VA examinations in March 2002 and January 2007 
in connection with his claims for service connection, and he 
was provided the opportunity to testify at a hearing before 
the Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). "Satisfactory evidence" is credible evidence. 
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple, myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).


I.  Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The Board does observe that the veteran has 
been awarded the Combat Infantryman Badge and the Republic of 
Vietnam Gallantry Cross with Palm Unit Citation, which 
indicate that he engaged in combat with the enemy.  However, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
apply, as it has not been alleged that hypertension was 
incurred or aggravated in combat.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of hypertension.  In 
fact, his May 1971 separation examination found his heart and 
vascular system to be normal, and his blood pressure was 
recorded as 120/70.  The Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic. See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).  Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Code 7101, Note 1 (2007).  Moreover, the medical evidence of 
record does not show that the veteran sought treatment 
immediately following his separation from service or for many 
decades thereafter.  Therefore, the Board finds that 
hypertension did not manifest in service or within one year 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
hypertension is itself evidence which tends to show that the 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the veteran's military service.  
As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of hypertension in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  In fact, the veteran has not 
even alleged that his hypertension is directly related to 
service, as he has instead claimed that it is secondary to 
his service-connected diabetes mellitus.  Therefore, the 
Board finds that hypertension did not manifest during service 
or within one year of separation from service and has not 
been shown to be causally or etiologically to an event, 
disease, or injury in service. 

As to the veteran's claim that his hypertension is related to 
his service-connected diabetes mellitus, the Board also finds 
that the medical evidence of record does not support this 
contention.  Although the veteran has a current diagnosis of 
hypertension and is service-connected for diabetes mellitus, 
the more probative medical evidence has not established a 
relationship between these disorders.  In this regard, the 
January 2007 VA examiner noted that the veteran's 
hypertension was diagnosed at the same time as his diabetes 
mellitus in 1997 and commented that hypertension is 
frequently a coexisting problem in diabetic patients, but 
that there is no known data to support a cause and effect 
relationship between type 2 diabetes mellitus and 
hypertension.  The examiner concluded that it was less likely 
than not that the veteran's hypertension was caused by his 
diabetes.  She indicated that the veteran did not have any 
evidence of renal disease that could worsen his hypertension 
control and further opined that it was less likely than not 
that his diabetes aggravated, contributed to, or accelerated 
his hypertension.  
The Board does observe that a private physician submitted a 
statement in February 2005 indicating that the veteran's 
hypertension was related to his diabetes mellitus.  However, 
the law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
January 2007 VA examiner's opinion to be more probative. The 
February 2005 private physician did not indicate that the 
veteran's claims file was available for review, and as such, 
the opinion rests on incomplete information.  Nor did the 
private physician provide a rationale for the opinion.  In 
contrast, the January 2007 VA examiner offered her opinion 
based on a review of all of the evidence, including the 
February 2005 letter from the private physician, and offered 
a thorough rationale for the opinions reached that is clearly 
supported by the evidence of record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the January 2007 
VA examiner who had the benefit and review of all pertinent 
medical records and who provided a thorough rationale 
supported by the record. Thus, service connection for 
hypertension is not warranted on a secondary basis. 
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hypertension is not warranted.


II.  Respiratory Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
respiratory disorder.  The veteran's service personnel 
records show that he received numerous awards, including the 
Vietnam Service Medal and the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation.  His DD 214 also indicates 
that he served in Vietnam from March 1970 to May 1971.  As 
such, the veteran served in the Republic of Vietnam during 
the Vietnam era and is therefore presumed to have been 
exposed during such service to certain herbicide agents, 
including Agent Orange.  However, the veteran does not have a 
disability that is shown to be associated with Agent Orange 
exposure.  In this regard, the Board notes that the veteran 
has been diagnosed with various disorders, including chronic 
pulmonary obstructive disease, dyspnea, and restrictive lung 
disease  Those disorders are not listed among the disorders 
for which a presumption based on herbicide exposure is 
warranted under § 3.309(e).  Indeed, the only respiratory 
disorders listed under § 3.309(e) are respiratory cancers, 
and the veteran has not been diagnosed with such a disorder.  
Therefore, the Board finds that the veteran is not entitled 
to service connection under the presumptive provisions in the 
law regarding diseases due to herbicide exposure.

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
respiratory disorder.  In fact, his May 1971 separation 
examination found his lungs and chest to be normal.  
Moreover, the veteran did not seek treatment for a 
respiratory disorder immediately following his period of 
service or for many decades thereafter.  The Board finds this 
gap in time significant, and, as noted above, it weighs 
against the existence of a link between a respiratory 
disorder and the veteran's time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that a respiratory disorder did 
not manifest in service or for many years thereafter.  

The Board does observe that the veteran has been awarded the 
Combat Infantryman Badge and the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation, which indicate that 
he engaged in combat with the enemy.  VA medical records 
dated in March 2002 diagnosed the veteran with lung disease 
secondary to right diaphragm hemiparesis and documented his 
report of being involved in a helicopter crash in 1970.  It 
is unclear as to whether the veteran was alleging that he had 
a respiratory disorder due to a chest injury in service.  
Nevertheless, the Board does find that the veteran's own 
statements that he was involved in a helicopter crash in 
service constitute "satisfactory" or credible evidence that 
is consistent with the circumstances, condition, or hardships 
of his combat service.  Collette, 82 F.3d at 392.  However, 
any allegation of a chest injury during this event in service 
is rebutted by clear and convincing evidence to the contrary.  
In this regard, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
chest injury.  Moreover, the Board notes that the veteran 
submitted an application in June 2001 to the Army Board for 
Correction of Military Records (ABCMR) wherein he requested 
reconsideration of his previous application for the Bronze 
Star Medal, the Purple Heart, and the Air Medal that was 
denied in October 2001.  In particular, the veteran asserted 
that his unit, Company C, 3rd Battalion, 8th Infantry 
Division, was carried by a helicopter into Cambodia on a 
combat assault on May 4, 1970, and that he was struck by 
shrapnel in the hand and forehead.  He did not indicate that 
there was any chest injury.  In addition, the ABCMR found 
that there was no documentation showing that he was wounded 
as result of hostile action as he claimed or that he was 
treated for such wounds.  As a result, the ABCMR denied his 
application for the Bronze Star medal, the Purple Heart, and 
the Air Medal.  Based on the foregoing, there is affirmative 
evidence showing that the veteran did not sustain a chest 
injury in a helicopter crash while engaged in combat with the 
enemy.  Further, even assuming that the veteran was injured 
during a helicopter crash in service, the provisions of 38 
U.S.C.A. § 1154 do not obviate the requirement that a veteran 
must submit medical evidence of a current disability and a 
causal relationship between his current disability and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  As will be discussed below, there is still no 
evidence showing that he has a current respiratory disorder 
that is related to such an event.  Instead, the medical 
evidence of record relates his current symptomatology to his 
obesity.

In addition to the lack of evidence showing that a 
respiratory disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link such a disorder to his military service.  There is 
no medical evidence of record that links any current disorder 
to a disease, injury, or event in service.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, supra.  In 
fact, the January 2007 VA examiner stated that there was 
insufficient evidence to establish a diagnosis.  It was noted 
that the veteran's pulmonary function tests in September 2006 
suggested a restrictive pattern that the pulmonologists felt 
was related to his obesity.  The examiner also indicated that 
the veteran has a paralyzed right diaphragm of an unknown 
etiology and that a chest x-ray did not show any pulmonary 
process.  The examiner commented that the veteran's shortness 
of breath was most likely related to his obesity and opined 
that it was less likely than not that the veteran's shortness 
of breath was related to his Agent Orange exposure or to his 
military service.  Therefore, the Board finds that a 
respiratory disorder did not manifest during service and has 
not been shown to be causally or etiologically to an event, 
disease, or injury in service.

As to the veteran's claim that he currently has a respiratory 
disorder that is related to his service-connected diabetes 
mellitus, the Board also finds that the medical evidence of 
record does not support this contention.  Although the 
veteran has been shown to have a respiratory disorder and is 
service-connected for diabetes mellitus, the medical evidence 
has not established a relationship between these disorders.  
In this regard, January 2007 VA examiner stated that it was 
less likely than not that the veteran's shortness of breath 
was related to his diabetes mellitus or that the shortness of 
breath was aggravated, contributed to, or accelerated by his 
diabetes mellitus.  Simply put, the evidence absent from the 
record is a medical opinion to the effect that the veteran's 
service-connected diabetes mellitus either caused or 
aggravated the veteran's respiratory disorder.  Accordingly, 
service connection cannot be granted on a secondary basis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a respiratory disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a respiratory disorder is not warranted.


ORDER

Service connection for hypertension is denied.

Service connection for a respiratory disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


